Citation Nr: 1026574	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  06-37 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected 
anxiety (formerly characterized as posttraumatic stress (PTSD)) 
disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 


INTRODUCTION

The Veteran had active service in the U.S. Army from October 1940 
to July 1942, in the U.S. Navy from October 1942 to October 1945, 
and in the U.S. Air Force from March 1947 to November 1962.  He 
was born in 1924.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran, his spouse, and an observer were present at a 
hearing held before the undersigned Veterans Law Judge via 
videoconferencing in San Antonio in April 2010, a transcript of 
which (Tr.)  is of record. 

Service connection is also in effect for bilateral defective 
hearing, for which the rating was increased from 30 to 40 percent 
disabling in a rating action in May 2006, effective January 24, 
2006; and tinnitus, for which a 10 percent rating is assigned.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  More often than not, the Veteran's anxiety disorder has been 
manifested by depression, irritability, sleep problems, anxiety, 
hypervigilance, nightmares, flashbacks, and intrusive thoughts; 
with medication he has been sober from alcohol for most of 8 
years; and his symptoms have been relatively static for some 
time, only modestly improved by ongoing prescriptions; his GAF 
has ranged from 50-60; an inability to establish and maintain 
effective relationships has not been shown.

2.  The aggregate evidence is in relative equipoise as to whether 
the Veteran's service-connected anxiety disorder, bilateral 
defective hearing, and tinnitus, now rated as 50, 40, and 10 
percent disabling, respectively, preclude him from obtaining and 
retaining substantially gainful employment.  



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in favor of the Veteran, 
the criteria for a disability rating of 50 percent, and no more, 
for anxiety are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 
3.326, 4.130, Diagnostic Code (DC) 9411 (2009).

2.  With resolution of reasonable doubt in favor of the Veteran, 
the criteria for a total disability rating for compensation 
purposes based on individual unemployablity due to service-
connected disabilities are met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.326(a) (2009).  Given the grants herein, additional 
discussion of those procedures is unnecessary.



II.  Applicable Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4.  In 
determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2.  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of a Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "[i]t is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating (or at any other time), consideration must be 
given as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code (DC) 9411 provides that a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

DC 9411 provides that a 50 percent rating is warranted for PTSD 
where there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

When assessing the evidence of record, it is important to note 
the Global Assessment of Functioning (GAF) score, which reflects 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health - illness."  Richard v. 
Brown, 9 Vet. App. 266 (1996), citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32.  

The Court in Richard noted that a score of 41-50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  A score of 51-60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning, (e.g., few friends, conflicts with peers or 
co- workers).  See also Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is one element to be considered, but it is not solely 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  See 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 
43,186 (1995).

38 U.S.C. § 7104 indicates that Board decisions must be based on 
the entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the Veteran is 
precluded, by reason of his/her service- connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with her education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that the 
service-connected disabilities are so severe, standing alone, as 
to prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be rated at 
least 60 percent disabling to qualify for benefits based on 
individual unemployability. 

If there are two or more such disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
TDIU benefits.  Specifically, the Court indicated there was a 
need to discuss whether the standard delineated in the 
controlling regulations was an "objective" one based on the 
average industrial impairment or a "subjective" one based upon 
the Veteran's actual industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally provide 
that Veterans who, in light of their individual circumstances, 
but without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91 
(O.G.C. Prec. 75-91); 57 Fed. Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the chief 
legal officer of VA.  38 U.S.C.A. § 7104(c).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

For a Veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places the 
claimant in a different position than other Veterans with the 
same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is a recognition that the impairment 
makes it difficult to obtain and keep employment.  The question 
is whether a particular Veteran is capable of performing the 
physical and mental acts required by employment, not whether that 
Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  It is also the policy of the VA, however, that 
all Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service- connected disabilities 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Thus, the Board must evaluate whether there are circumstances in 
the Veteran's case herein, apart from any non-service-connected 
conditions and advancing age, which would justify a total rating 
based upon unemployability.  Van Hoose, supra.

In discussing the unemployability criteria, the Court, in Moore 
v. Derwinski, 1 Vet. App. 83 (1991), indicated, in essence, that 
the unemployability question, that is, the determination as to 
whether a claimant has the ability or inability to engage in 
substantial gainful activity, has to be looked at in a practical 
manner, and that the thrust is whether a particular job is 
realistically within the capabilities, both physical and mental, 
of the Veteran involved.

However, a recent Court decision has admonished that the effects 
of the loss on occupational functioning and daily activities must 
be assessed so that it can be determined whether an 
extraschedular evaluation may be assigned.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  In Martinak, the Court 
specifically pointed out that extraschedular provisions do not 
rely exclusively on objective results to determine entitlement. 

III.  Factual Background and Analysis

Prior clinical data is in the file for comparative purposes.  The 
Veteran has been seen by private, VA and military providers, some 
records from all of which are in the file.  His ongoing 
outpatient care at Brooke Army Medical Center (BAMC) is for 
depression and suicidal thoughts, for which he has been given 
Paxil.  

On a VA clinic visit in July 2006, he said that he sometimes 
became irritable, but this was due to acute stressors such as his 
brother-in-law threatening to hit his wife and his stepson who 
had threatened to hurt him; the latter had moved out, and this 
had helped.  The estimated GAF score was 60.  The goal was to 
maintain sobriety.

On a VA mental health evaluation in November 2006, he said he was 
relatively stable on Paxil, 10 mg., twice a day.  He had done 
well until about a month before when he had been turned down for 
insurance and his schizophrenic stepson returned which increased 
his anxiety level, and started recurrence of insomnia and 
sadness.  He had relapsed on his drinking after being sober for 4 
years.  On examination, he was described as mildly disheveled and 
unshaven but with spontaneous speech.  He seemed fairly well 
oriented.  He said his sleep had improved with the use of 
Meclizine which he took primarily for dizziness.  He was using 
prayer as a way to cope with the new stresses, including those of 
a financial nature.  His mood was mildly dysphoric.   The 
estimated GAF score was 55.  He decided to go to AA and try to 
stop the drinking by himself.

On a mental health examination done for VA in January 2007, it 
was noted that he spent much of his sessions talking of his 
daughter's death, which he said had never been investigated.  He 
had had longstanding trouble with insomnia.  Currently, he had 
suicidal thoughts but no intention to carry them out.  He said 
his dreams were "mixed up", and in restaurants he would sit 
with his back to the door.  Symptoms including war remembrances 
occurred once a week and would last a few hours.  His response to 
use of Paxil was said to have been good.  He had also been 
prescribed Campral since 2006, with good results.  He received 
psychotherapy about once a month.

Since service, he had had legal problems, including a DWI in the 
early 1990's which was dismissed, and another in 1995 when he had 
court-ordered AA participation.  He had been given medications 
for hypertension, with good results.  Since service, he had 
worked for the railroad and civil service.  He had been 
traumatized in combat in service, and his most traumatic post-
service incident had been the murder by multiple gunshot wounds 
to the head of his daughter, which he did not witness, in 1990.  
A prior marriage had been troubled in part due to his drinking.  
His relationship with his four sons was said to be "OK".  
Symptoms included increased arousal, persistent sleep problems, 
persistent hypervigilance, and resort to alcohol.  The examiner 
felt that he did not meet the PTSD criteria, but that he had an 
anxiety disorder, with a GAF of 61.

On a VA follow-up visit in March 2008, it was noted that his 
stepson had been recently beaten to death, which had upset him 
and caused brief chest pain.  On another visit, he said that he 
had not had the money for a burial for the stepson so he took out 
a loan.  Then he had to bail out his grandson, who was in jail 
after having been accused of having sex with a minor, and he had 
been helping his son who had become separated from his wife.  He 
had been feeling overwhelmed, and resorted to alcohol.  His 
depression included periodic crying spells, and he was very 
anxious.  He developed chest pain and some shortness of breath.  
His sleep problems had increased at night, but then got better.  
The GAF score was 55.

On VA mental health evaluation in October 2009, the Veteran said 
that he was currently taking Paxil as well as Acamprosate.  His 
second wife of some 20 years came to the examination with him.  
He said he no longer drove because of his hearing loss, and would 
get anxious and claustrophobic.  He said he had stopped drinking 
and had become religious.  His wife said he was depressed, had 
lost weight, was not happy, had lost interest, and cried when he 
thought of his murdered daughter.  It was felt that he had a 
history of PTSD, with adjustment disorder and depressed mood, and 
with alcohol dependence in full remission.  GAF was 60.  And, 
while he was felt to be stable, the examiner felt he needed to 
talk to a supportive psychotherapist, but he declined.  He had 
seen a sleep specialist at a private facility who had given him a 
CPAP machine, but he still had some problems.  

At the hearing in April 2010, he said he spent his spare time 
reading, and had worked on patriotic posters which helped his 
anxiety, and the proceeds from which he hoped might go to help 
VFW and DAV scholarships at some time in the future.  Tr at 8-9.  
Currently his wife was endeavoring to settle her parents' estate 
without much support from the rest of the family, and this caused 
stress as well.  Tr. at 9-10.  He thought medications helped.  
Tr. at 13.  His wife testified that he had a lot of feelings 
about his past experiences; that he often had nightmares of 
combat and sometimes would get so agitated and upset that he 
would try to push her out of bed.  Tr. at 13.  He also would hear 
noises and awaken her to ask if she had heard them as well.  In 
addition to the nightmares, he was afraid of heights, and if he 
got near an edge he wanted to jump.  Tr. at 14.  He was 
hypervigilant and a bit overprotective.  She said he had gotten 
new hearing aids but the hearing problem was aggravating to both 
of them.  Tr. at 14-15.  He was way too nervous to drive, had 
trouble hearing over the phone, and would get upset.  Tr. at 15.  
He described having worked for the railroad, for aerospace and 
with the police department, and had worked on a device for which 
he had a patent pending.  Tr. at 20-21.  His wife subsequently 
provided a supplemental written statement as to his situation, on 
which he provided a written waiver of initial VARO consideration; 
the document is in the file.  

After a thorough review of the record, the Board finds that while 
the Veteran's anxiety neurosis does not precisely fit all the 
rating criteria, his symptoms throughout the appeal period are 
the type of generally moderate to serious occupational and social 
impairment, as contemplated by a 50 percent rating.  He has not 
displayed flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking.

Nevertheless, the severity of his symptomatology has caused 
strained relationships.  His sleep has been disturbed by 
recurrent nightmares, which has led to irritability/anxiety and 
depression.  He also suffers from loss of interest in daily 
living activities, loss of energy, inability to concentrate, 
hypervigilance, flashbacks and intrusive thoughts.  The most 
constant GAF scores during the appeal period have hovered around 
50-60, which is suggestive of no more than moderate to serious 
social and occupational impairment.  

However, a preponderance of the evidentiary record is against 
finding that the next higher, 70 percent evaluation is warranted.  
Although the Veteran's symptoms cause serious impairment, they do 
not cause the degree of impairment contemplated by the 70 percent 
rating criteria.  The evidence does not show that he experiences 
active suicidal ideation although he has, on occasion, admitted 
to thoughts absent plans to act thereon.  He does not have 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; spatial 
disorientation; or difficulty in adapting to stressful 
circumstances.  Hence, that rating is not warranted.

With regard to the TDIU issue, the service-connected disabilities 
are now rated as 50, 40, and 10 percent disabling, respectively, 
for anxiety disorder, defective hearing and tinnitus, fulfilling 
the combined schedular criteria for TDIU.  The Veteran has not 
worked for some years.  However, the issue is rather whether the 
service-connected disabilities render him unable to work.  In 
that regard, there are a few minor other problems for which he 
receives care, e.g., mild hypertension which is controlled by 
medication.  However, for the most part, his mental health and 
hearing issues are prevailing with regard to the ability to 
obtain and retain employment.  The Board notes that he has some 
ideas about business ventures in the future including with his 
security device and posters, but these are not of the variety as 
to bring in living wages or even marginal funds for the immediate 
future.  And, while the evidence in that regard is not 
unequivocal, the Board finds that a reasonable doubt is raised as 
to whether he is rendered unable to work by virtue of the 
service-connected disabilities and that doubt must be resolved in 
his favor.  A TDIU is therefore granted.


ORDER

An increased evaluation for service-connected anxiety to 50 
percent disabling is granted, subject to the pertinent regulatory 
criteria relating to the payment of monetary awards.

A TDIU is granted, subject to the pertinent regulatory criteria 
relating to the payment of monetary awards.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


